Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 52 and 53 are objected to because of the following informalities:  Claim 52, line 4 should be “greater THAN 25” and Claim 53, line 1 should be “according TO claim 52.” Further, Claim 59 recites the 3rd pole piece, so should depend from Claim 57 and will be read as such. Appropriate correction is required.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 52-54, 61 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Frosien (2006151711).
Regarding Claim 52, Frosien teaches an electron microscopy system (“electron beam inspection” [2]) for inspection of an object, comprising: 
a beamlet-generating arrangement comprising at least one electron source and a multi-aperture plate and configured to generate a plurality of primary electron beamlets (Figure 14, part 133), the number of the primary electron beamlets is greater than 25 (“any suitable other number can be applied” -examples of 5, 10, or 15 in a row ([103]) as well has having multiple rows, including 3 or 5 ([105]). So, 5 rows of 10 would be 50, which is greater than 25), 
a primary electron beam path configured to direct the plurality of primary electron beamlets onto an object arranged in an object plane of the electron microscopy system (Figure 14, parts e.g. 12, 14, 137); 
a secondary electron beam path configured to supply a plurality of secondary electron beamlets from the object plane to a detector, the secondary electron beamlets emanating from a surface of the object arranged in an object plane (path from object 13 to secondary detector 916); 
an objective lens arrangement configured to focus the primary electron beamlets in the object plane (Figure 14, part 134), 

a beam path splitting arrangement provided in the primary electron beam path between the beamlet generating arrangement and the objective lens arrangement and in the secondary electron beam path between the objective lens arrangement and the detector (Figure 14, sector 425, [69]).
Frosien fails to teach in Figure 14 where the number of beamlets is greater than 25 or wherein a lower portion of the beam path splitting arrangement is integrated within the bore defined by the inner portion of the first magnetic pole piece of the objective lens.
Frosien does teach wherein in a separate embodiment (Figure 5) the beam path splitting arrangement (part 515) is integrated within the bore defined by the magnetic pole piece of an objective lens (part 525, see e.g. [78]).
Modification would have entailed placing a similar beam path splitting arrangement in a similar location in Figure 14. It would have been obvious to a person of ordinary skill in the art at the time of the filing to have done so in order to have the splitting arrangement integrated into the objective lens, like other components of Frosien are ([123]), in order to make it a more compact instrument. Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify it as such since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse 86 USPQ 70. 
Regarding Claim 53, Frosien teaches the electron microscopy system according claim 52, wherein the objective lens arrangement further comprises a second magnetic pole piece ([108]), a first excitation coil and a power supply connected to the first excitation coil for generating a focusing magnetic field having a focusing effect on the primary electron beamlets ([107]).
Regarding Claim 54, Frosien further teaches the electron microscopy system according to claim 52, wherein the objective lens arrangement further comprises an electrostatic lens arrangement ([108]).
Regarding Claim 61, Frosien further teaches the electron microscopy system according to claim 52, he fails to explicitly teach it further comprising a field lens designed such that an angle of incidence of each primary electron beamlet incident on the object plane deviates from a direction of an optical axis of the objective lens by not more than between -10mrad and +10mrad. However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Here, because of the small beamlets and precisely machined optical components, the user would need to insure that the beamlets deviate as little as possible, in order to effectively inspect the object and correlate any secondary electrons to that object.
Regarding Claim 63, Frosien further teaches the electron microscopy system according to claim 52, wherein the secondary electron beam path is configured to generate an intermediate image of the object plane (intermediate image on detector plane before being displayed on user display).

Claims 55-56 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims rejected above, and further in view of Nakasuji (20050263715).
Regarding Claim 55, Frosien further teaches the electron microscopy system according to claim 54, further comprising: an object mount for mounting the object such that a surface of the object is disposed in the object plane (Figure 14, specimen would be on table 14, shown with actuators 136 and control system 136’); and a voltage supply connected to the system and configured to supply a voltage to the system such that the primary electrons experience a decelerating field and such that a landing energy of primary electrons incident on the object is below a set value ([112]).

Nakasuji teaches wherein an electron beam landing energy is below 3000eV ([176]).
Modification would have entailed setting a similar landing energy in the system of Frosien. It would have been obvious to a person of ordinary skill in the art at the time of the filing to have made since the landing energy will have an impact, possibly a destructive one, on the sample. Having a high landing energy could impact the sample negatively. Further, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Since the general range of less than 3keV is known, it would have been an obvious starting point. 
Regarding Claim 56, Frosien and Nakasuji further render obvious the electron microscopy system according to claim 55, further comprising a controller connected to the electrostatic lens arrangement, wherein the controller is configured to adjust the landing energy of primary electrons in a range from about 0.3 keV to about 2.0 keV.As above, the control of the landing energy would have been an obvious modification to have made. Since Nakasuji limits it to less than 3keV, that would include about 2keV.
Regarding Claim 60, Frosien further teaches the electron microscopy system according to claim 52, but fails to teach it further comprising a holding element and an insulating layer attached to an upper side of the holding element, wherein the lower portion of the beam path splitting arrangement rests on the insulating layer of the holding element.
	Nakasuji teaches a particle beam optical element with a holding element and an insulating layer attached to that ([47], [234]). 
Modification would have entailed using a similar insulator and holding element for the beam path splitting element. It would have been obvious to a person of ordinary skill in the art at the time of the filing to have made such a modification since the insulator would prevent the . 

Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims rejected above, and further in view of Notte (20020074495).
Regarding Claim 62, Frosien further teaches the electron microscopy system according to claim 52, but fails to teach it further comprising: at least one of a cooling arrangement and a heating system; a temperature sensor; and a control unit configured control the at least one of the cooling arrangement and the heating system based on an output of the temperature sensor to keep the pole pieces at a constant temperature.
	Notte teaches a magnetic lens with a cooling arrangement (the feedback loop is an arrangement regarding the cooling of the system); a temperature sensor (Figure 6a, sensor 118); and a control unit configured control the at least one of the cooling arrangement based on an output of the temperature sensor to keep the pole pieces at a constant temperature ([92]).
Modification would have entailed using a similar setup in the system of Frosien. It would have been obvious to a person of ordinary skill in the art at the time of the filing to have made since it would have allowed the operator to detect and account for variations in the temperature of the optical elements of the instrument, which would prevent deleterious effects on the beam and the resulting image. 
Allowable Subject Matter
Claims 57-59 are objected to as being dependent on a rejected claim, but would be allowed if rewritten to include all the intervening limitations. 
The following is an examiner’s statement of reasons for allowance: 

	In regard to dependent claim 57, the prior art taken either singly or in combination fails to anticipate or fairly suggest “wherein the objective lens arrangement further comprises a third pole piece, wherein the third pole piece has a surface portion facing the object, and wherein the surface portion facing the object is substantially parallel to the object plane”; recited together in combination with the totality of particular features/limitations recited therein. Frosien only teaches 2 pole pieces (16 and 17) not a third one, who’s surface portion is facing parallel to the object plane. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE PURINTON whose telephone number is (571)270-5384.  The examiner can normally be reached Monday – Friday, from 9-5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2292.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BROOKE PURINTON
Examiner
Art Unit 2881


/BROOKE PURINTON/Primary Examiner, Art Unit 2881